Case 19-12293 Doc40 Filed 05/21/19 Page 1 of 8

DEBTOR: Santos A Laine. CASE NUMBER: | 49-1224 3

OFFICE OF THE UNITED STATES TRUSTEE

DISTRICT OF MARYLAND

MONTHLY OPERATING REPORT - CHAPTER 11 [|check if this is an
INDIVIDUAL DEBTORS amended report.

COVER SHEET AND QUESTIONNAIRE - FORM 3

For Period from: | - 4 to Lf “Ap-1 o

THIS REPORT MUST BE FILED WITH THE COURT 20 DAYS AFTER THE END OF THE MONTH
Debtor must attach each of the following reports / documents unless the U. S, Trustee has waived the requirement in writing.

 

 

REQUIRED REPORTS / DOCUMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Cash Flow Statement (Page 2)
2 Cash Reconciliation(s) and Narrative (Page 3)
3 Cash Receipts Detail (Page 4) _
4 Cash Disbursements Detail (Page 5)
5 Receipts and Disbursements Recap Case to Date (Page 6)
6 Bank Statements for All Bank Accounts open during any day during the period
{remember to redact all but the last four digits of bank account number)
QUESTIONNAIRE Yes No
Please answer the questions below for the month being reported:
1. Did you deposit all receipts into your DIP account this month?
1a. If no, explain.
2, Are all insurance policies current and in effect? “
2a. lf no, explain.**
3. Have all post petition taxes been timely filed and paid, including quarterly
estimated taxes, if applicable?
3a. If no, explain.** ho- ZOV1 \oss
4. Did you pay all your bills on time this month? —
5. Did you borrow money from anyone or has anyone made any payments on —

 

 

 

 

your behalf?
5a. If yes, why?**

 

 

6. Other than postpetition mortgage or car payments, did you pay any bills

you owed prior to filing for bankruptcy? Loe

7. Do you have any bank accounts open other than the DIP account? i
7a. If yes, when will they be closed?

 

 

 

 

 

 

 

“If additional room is needed, please use the "Unusual Items” Section on page 3 to explain.
f declare under penalty of perjury that this Monthly Operating Report, and any statements and
attachments are true, accurate and correct to the best of my belief.

Executed on: Signature (Debtor}:
Print name:

 

 

Signature (Co-Debtor):
Print name:

 
Case 19-12293 Doc40 Filed 05/21/19 Page2of8

aN
DEBTOR: —binlos et eZ

. BANK ACCOUNTS THAT ARE OPEN AT END OF THE PERIOD

Case Number: IG -{h 243

 

 

 

 

 

 

 

 

 

 

 

Period ending: Acct #1 Acct #2 Acct #3
Name of Bank: nda A MV 5-0 |
Last four digits of account 1 Vo So -0f
Purpose of Acct (Personal or Business} peacore |
Type of account (Checking or Savings) C Jucof M3
Balance per Bank Statement at End of the Period 124 Sub 4
TOTAL OF ALL ACCOUNTS AT END OF PERIOD | 2454 & ] ;

 

 

 

Note: Attach a copy of the bank statement and bank reconciliation for every account that was open
any point in time during the period, whether it is a prepetition account or a DIP account.

 

. AMOUNTS OWED TO OTHERS at the end of the Period (post-petition only)

Are post petition mortgage payments current? No

Do you have other past due post petition bills? No

 

—

 

 

 

 

If yes, how much do you owe, including past due mortgage payments?

(Please attach a list of the creditors and amounts owed)

Yes)

Yes}
$

 

 

. AMOUNTS OWED TO YOU at the end of the Period (both pre and post-petition

Does anyone owe you any money? No

If yes, how much is owed to you?
(Please attach a list of the purpose and amounts owed)

 

 

m

 

 

Yes

 

. UNUSUAL ITEMS

Please provide a description of any unusual financial transactions or changes to your financial condition sil

past reporting period.

 

 

 

 

 
Case 19-12293 Doc40 Filed 05/21/19 Page3of8

DEBTOR: Sans A Lainez

U1 1G

CASH FLOW SUMMARY (SEE NOTE A)

For Period from: to

CASENUMBER: _/ G~|22qG3
U- 2p-1G

(Transfers between the debtor's bank accounts are not to be reflected on this page.)

1.
2, Gash Receipts

Beginning Cash Balance

Wages $
Sole Proprietorship Revenues

Draws from owned entities other than Sole Prop

Rental Income
Other

Other

Pos Refine

 

Total Cash Receipts for the month
3. Cash Disbursements
Primary residence: Rent or home mortgage payment $
Utilities and Communication related Expenses
Home maintenance (repairs/upkeep/association dues)
Food / Groceries / Housekeeping supplies
Restaurants/Entertainment/Recreation
Clothing / Laundry / Personal Care
Charitable and Religicus Contributions
Insurance payments
Installment payments (including car payments)
Transportation related (gas, parking, tolls)
Alimony, maintenance, support of others
Legal / Professional Fees / U.S. Trustee Fees
Sole Proprietorship Expenses

Rental Property related: mortgages / expenses / repairs

 

 

 

Other Wwecdre at
Other CaaS

a
Other Cuays
Other

 

Miscellaneous
Total Cash Disbursements for the month

4. Net Cash Flow for Month
(Total Cash Receipts less Total Cash Disbursements)

5. Ending Cash Balance

$ “140 8. 1)
2189.42

SS

235.53
“WI2 .Se
[30.12
103.33
216. BS

 

 

24G, ZY

 

20-24
[1+ 3%
51%, 3!

 

 

 

$ _2ille 46
(B -C) 0.00
(At D) $ 0.00
Case 19-12293 Doc40 Filed 05/21/19 Page4of8

DEBTOR: Quads b. laine cASE# = /9-/72. 93

The term “cash" includes all forms

CASH RECEIPTS DETAIL of currency i.e., checks, cash,

money orders, etc.

For Period: Cf } [Gto f- S014

(attach additional sheets as necessary)

Bank Name anaes Saag Last four digits of account number 54-0
t—¢ ]

A. For each counter deposit. made during the period, record the following information:

 

 

 

 

 

 

 

 

i Date | | Payer | | Description {1 Amount |
4-4 W322. 405 1792.28
U-22 LAG 6 ZBVe JY

 

 

 

 

 

 

 

 

 

 

 

 

B. For direct deposits to your account which identify the source of the deposit,
just record the grand total of all of these deposits.

C. Deduct transfers between accounts made to this account included in

Section A or B above.
Total Cash Receipts $ [ / Hg .4 Z.

This total should agree with Page 2

PAGE 4
Rev. 2017-04
Case 19-12293 Doc40 Filed 05/21/19 Page5of8

DEBTOR: on dys Laver. CASE #: G-12293

 

The ferm "cash" ineludes all forms

CASH DISBURSEMENTS DETAIL of currency i.e., checks, cash,
money orders, etc.
For Period: U-| 44 to LY 0-19

(attach additional sheets as necessary)

 

 

 

 

Bank Name

Last four digits of account number Sg -O |

 

A. For all checks written, record the detail of each showing the following information:

 

| Date | |Check No.| | Payee | | Description (Purpose) | | Amount |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B. For direct debits to your account which identify the who is being paid, just record
the grand total of all of these withdrawals ,

C. Deduct transfers between accounts made to this account included in
Section A or B above.

Total Cash Disbursements  $ 0.00
This total should agree with Page 2

PAGE 5
Rev. 2017-04
Case 19-12293 Doc40 Filed 05/21/19 Page6of8

RECEIPTS AND DISBURSEMENTS RECAP
Debtor: Oj ahs Lh Cas on Case #: | 4 -42293

Date Case was filed:

 

This form is to be used to record Monthly Operating Reports' Receipts and Disbursements filed to date.
It serves as a running total of overall cash receipts and cash disbursement and net income (or loss) for the case.

NOTE: These amounts are directly obtained from Page 2 of the associated MOR.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year: 2019 Year:
Receipts Disb Net Receipts-2 Dish-2 Net-2

0 0
Jan

0 0
Feb

0 0
Mar

| v1

Apr DP. Ls a\\ Gd eye v' 0 0

0 0
May

0 0
Jun

0 0
Jul

0 0
Aug

0 0
Sep

0 0
Oct

0 0
Nov

0 0
Dec

0 0 0 0 0 0

TOTAL

 

 

 

 

 

 

 

 

 

PAGE 6
Rev, 2017-04
Case 19-12293 Doc40 Filed 05/21/19 Page/7 of 8

Last statement: March 31, 2019 Page 1 of 2

This statement: April 30, 2019 XX-XXXX59-01

Total days in statement period: 30 (0)
HRCA ARER EE AITORESCH 5~-DIGIT 21403 Direct inquiries to:
12280 0.5940 Av 0.383 43 8140 800-399-5919
SANTOS A LAINEZ SR BANKRUPTCY ESTATE Sandy Spring Bank
CASE# 19-12293 17801 Georgia Ave
SANTOS A LAINEZ SR~ TRUSTEE Olney MD 20832

307 EDGEWATER DR
EDGEWATER MD 21037~+1323

 

Flex Business Checking

 

Account number XX-XXKXS59-01 Beginning balance $7,208.40
Low balance $7,208.40 Total additions 7,963.25
Average balance $11,204.62 Total subtractions 2,116.98
Ending balance $12,454.67
DEBITS
Date Description Subtractions
04-12 * Debit Card Purchase 67.33

POS PURCHASE TERMINAL 30805502 EDGEWATER XM
EDGEWATER MD XXXXXXXXXXXX4338 SEQ # 959486

04-15 ' Debit Card Purchase 51.57
POS PURCHASE TERMINAL 30805502 EDGEWATER XM
EDGEWATER MD XXXXXXXXXXXX4338 SEQ # 567661

04-23 ' Debit Card Purchase 20,24
MERCHANT PURCHASE TERMINAL 55432869 LCA*LABCORP (LCBS)
WEB 800-845-6 NC XXXXXXXXXXXX4338 SEQ # 200734675630

 

 

04-23 ' ACH Withdrawal 247.99
BGE PAYMENT 190423
04-24 ' Debit Card Purchase 97.92

MERCHANT PURCHASE TERMINAL 55432869 AMZN Mktp US*MZ7HE
6BQ1 Amzn.com/ WA XXXXXXXXXXXX4336 SEQ # 200876262189

04-24 ' Debit Card Purchase 40.20
MERCHANT PURCHASE TERMINAL 55432869 Amazon.com*MZ37Q2Q
Ut Amzn.corn/ WA XXXXXXXXXXXX4938 SEQ # 200973980245

04-29 ' Debit Card Purchase 85.79
MERCHANT PURGHASE TERMINAL 55309599 ZUMIEZ #592
COLUMBIA MD XXXXXXXXXXXX4338 SEQ # 708000025448

04-29 ' Debit Card Purchase 132.09
MERCHANT PURCHASE TERMINAL 15410199 A EAGLE OUTFTROOOO
1271 COLUMBIA MD XXXXXXXXXXXX4338 SEQ # 041002035483

04-29 * Debit Card Purchase 103.33
MERCHANT PURCHASE TERMINAL 05436849 TST“ DON RAMON RES
TAUR COLESVILL MD XXXXXXXXXXXX4338 SEQ # 500183002567

 
Case 19-12293 Doc40_ Filed 05/21/19

Page 8 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SANTOS A LAINEZ SR BANKRUPTCY ESTATE Page 2 of 2
April 30, 2019 XX-XKKK5I9-01
Date Description Subtractions
04-29 ' Debit Card Purchase 54,34 |
POS PURCHASE TERMINAL 12702301 LATIN INC
SILVER SP MD XXXXXXXXXXXX4338 SEQ # 550364
04-29 ' Debit Card Purchase 11.83
POS PURCHASE TERMINAL 00M7I512 7-ELEVEN
HILLANDAL MD XXXXXXXXXXXX4336 SEQ # 890850
04-29 ' ACH Withdrawal 87,54
COMCAST 8299400 040412053 190429
04-30 ‘' Debit Card Purchase 51.00
MERCHANT PURCHASE TERMINAL 85180889 CLEANERS GREEN ING
SILVER SP MD XXXXXXXXXXXX4338 SEQ # 980176423753
04-30 ' Debit Card Purchase 578.31
MERCHANT PURCHASE TERMINAL 05123489 SARAH FABRICS
SILVER SP MD XXXXXXXXXXXX4338 SEQ # 300249697325
04-30 ' Debit Card Purchase ; 237.66
POS PURCHASE TERMINAL 06180620 NST THE HOME DEPOT
061 GAITHERSB MD XXXXXXXXXXXX4338 SEQ # 9120291 75801
04-30 ' Debit Card Purchase £5.00
POS PURGHASE TERMINAL WALNGOO WALNUT HILL LIBE
GAITHERSB MD XXXXXXXXXXXX4398 SEQ # 9120000001 01
04-30 ' Debit Card Purchase 174,84
POS PURCHASE TERMINAL 06180620 NST THE HOME DEPOT
282 GAITHERSB MD XXXXXXXXXXXX4338 SEQ # 912031180501
CREDITS
Date Description Additions
04-09 ‘ Deposit . 4,792.26
04-22 ' Deposit 2,396.14
04-30 ‘POS Refund 174.83
POS DEPOSIT TERMINAL 06180594 NST THE HOME DEPOT
331 GAITHERSB MDXXXXXXXXXXXX4336 SEQ # 912093483301
DAILY BALANCES :
Date Amount Date Amount Date Amount
03-31 7,208.40 04-15 11,881.78 04-24 13,871.57
04-09 12,000.68 04-22 14,277.92 04-29 13,396.65
04-12 11,933.35 04-23 14,009.69 04-30 42,454.67

 

Thank you for banking with Sandy Spring Bank
